Citation Nr: 1451901	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  05-39 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to a higher initial rating for chronic lymphedema, currently rated at 20 percent disabling. 

2. Entitlement to a higher rating for right lower extremity (RLE) peroneal palsy, following resumption of benefit payments, currently rated at 20 percent prior to September 11, 2011 and 10 percent thereafter.

3. Entitlement to an initial compensable rating for a right calf scar. 

4. Entitlement to a higher initial rating for lumbar degenerative disc disease, currently rated at 10 percent disabling prior to September 11, 2011, and 20 percent thereafter. 

5. Entitlement to an initial compensable rating for a right groin scar.

6. Entitlement to an initial compensable rating for a skin graft scar over the right buttock.

7. Entitlement to an initial compensable rating for carpal tunnel syndrome (CTS) of the right arm. 

8. Entitlement to an initial compensable rating for CTS of the left arm.

9. Entitlement to an initial compensable rating for right recurrent bunions with metatarsophalangeal joint (MTPJ) osteopenia and fracture residuals of the fifth metatarsal. 

10. Entitlement to service connection for fibrocystic breast disease. 

11. Entitlement to a total disability for individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to January 1979 and from October 1981 to July 31, 2003. 

In March 1979, the RO granted service connection for RLE peroneal palsy with complete right footdrop at 40 percent and for status post wide excision of malignant melanoma of the right calf with edema at 100 percent disabling.  Benefits were discontinued when she re-entered service in 1981. 38 C.F.R. § 3.654 (2014). 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In that decision, the RO reinstated service connection for right peroneal palsy with foot drop at 20 percent, effective August 1, 2003. 38 C.F.R. § 3.654(b)(2). An October 2011 rating decision purported to reduce the rating to 10 percent. 

Also in the July 2004 rating, the RO granted service connection for chronic lymphedema, lumbar degenerative disc disease, right foot disability, and CTS of each arm (while the code sheet lists the right arm twice, the Board finds this was a typographical error and a rating is in effect for the left arm). The RO granted service connection for status postoperative surgical scars of the right groin and right buttocks and assigned one noncompensable rating. These decisions were all effective August 1, 2003.

In October 2011, the RO changed the lymphedema rating to "chronic lymphedema, residual of melanoma surgery, with scar, RLE." The Board has rated this scar separately. See, 38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1) (2007). 

Finally, the Veteran raised the issue of TDIU on her December 6, 2005 appeal form in conjunction with her initial increased rating claims involving the peroneal nerve and lymphedema. As a result, the issue was inferred. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (TDIU is a potential element of all increased and initial rating appeals). 

In October 2014, the Veteran's representative submitted a waiver of evidence submitted since the last supplemental statement of the case.

The issues of entitlement to a claim of service connection for the cervical spine (see December 2005 appeal) and a left foot disability (see October 2012 statement) as well as claims regarding whether there is new and material evidence to reopen a claim of service connection for bilateral hearing loss and a sinus disability (see April 2012 statement) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to higher initial ratings for lumbar degenerative disc disease as well as right and left CTS are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDINGS OF FACT

1. From August 1, 2003 to May 6, 2012, lymphedema was manifested by persistent edema without stasis pigmentation or eczema, induration or persistent ulceration, or massive board-like edema with constant pain at rest.

2. Since May 7, 2012 the evidence lymphedema has been manifested by massive board-like edema with constant pain at rest. 

3. Since August 1, 2003, the RLE peroneal palsy has been manifested by complete paralysis with foot drop. 

4. Since August 1, 2003, the right groin scar has been painful. 

5. The right shin scar is 80 square centimeters and deep.

6. The right buttock scar is not unstable, painful, deep or otherwise symptomatic. 

7. The right foot disability is manifested by hallux valgus and pain.

8. Fibrocystic breast disease was incurred in service.

9. The Veteran has been unable to maintain substantially gainful employment based on disabilities since her discharge from service in July 2003. 


CONCLUSIONS OF LAW

1. Prior to May 7, 2012, the criteria for a rating in excess of 20 percent for chronic lymphedema were not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code (DC) 7121 (2014). 

2. Since May 7, 2012, the criteria for an increased rating for chronic lymphedema of 90 percent is met. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.104, DC 7121. 

3. Prior to May 7, 2012, the criteria for a rating for RLE peroneal palsy of 40 percent are met. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.124, DCs 8521, 8522, 8523 (2014). 

4. Since May 7, 2012, the criteria for a disability rating for RLE peroneal palsy is not met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.71a, DCs 5165, 5166, 4.124 DCs 8521, 8522, 8523 (2014). 

5. The criteria for a disability rating of 30 percent for the right calf scar are not met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.68, 4.71a DCs 4.118 DC 7801 (2014). 

6. The criteria for a 10 percent rating for the right groin scar have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118 DC 7804 (2007 & 2014). 

7. The criteria for an initial 10 percent rating for the right foot disability have been met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.68, 4.71a, DCs 5165, 5166, 4.72 DCs 5276-5284 (2014).

8. The criteria for an initial compensable rating for a right buttock scar have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.71a, DCs 5165, 5166, 4.118, DC 7801-7805 (2014).

9. The criteria for entitlement to service connection for fibrocystic breast disease have been met. 38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304. 

10. The criteria for entitlement to a TDIU were met from the day after the Veteran's discharge from service in July 2003 to May 7, 2012. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.16(a) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veteran's appeals of initial ratings arise from disagreement with the initial evaluations following the grants of service connection. Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

In this decision, the Board grants entitlement to service connection for fibrocystic breast disease. As this represents a complete grant of the benefits sought on appeal no further notice or assistance is required to aid her in substantiating the claim. 

With regard to the remaining issues, the Veteran was properly notified regarding her claims in October 2003. Therefore, no further notice is needed under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2013). VA has done everything reasonably possible to assist the Veteran with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).

 Relevant service treatment and other medical records have been associated with the claims file. The Veteran reported treatment from sources outside VA and the Board finds that information from each source has already been requested and a response has been received. While there is evidence that the Veteran received Social Security Administration (SSA) disability benefits while on TDRL, there is no need to obtain these records as they would have no bearing on the disabilities being rated since separation in 2003. The Veteran was given several VA examinations, which are fully adequate in addressing rating criteria. The duties to notify and assist have been met. 

Ratings Generally

Disability ratings are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014). Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes (DCs). 38 C.F.R. § 4.27 (2014). 

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. §§ 4.1 and 4.2 (2014). The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that "[c]ompensation for service-connected injury is limited to those claims which show present disability" and held: "Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance." 

More recently the Court has held that the above rule is not applicable to the assignment of an initial rating for a disability following an initial award of service connection for that disability.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In the case of an increased rating claim, consideration will be given to the possibility of separate ratings for separate periods of time based on the facts found. Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. 38 C.F.R. § 4.7 (2014). 

Lymphedema

The RO has rated this disability under DC 7833-7121 as 20 percent disabling. DC 7833 is for malignant melanoma; this was what the Veteran was treated for during service and while on the TDRL and gave rise to lymphedema. 38 C.F.R. § 4.119 (2014). DC 7833 states the disability should be rated as a scar or impairment of function under the appropriate body system. 

Post-phlebitic syndrome of any etiology is rated under DC 7121; this DC is the most analogous to the lymphedema the Veteran has because her main symptom is edema which is addressed in this code (DC 7120 for varicose veins also addresses edema but is nearly the same as 7121). See 38 C.F.R. § 4.20 (2014) (providing for analogous ratings when a disability is not listed in the rating schedule).  A 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema. A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration. A 60 percent rating is warranted for persistent edema or subcutaneous indurations, stasis pigmentation or eczema, and persistent ulceration. The maximum 100 percent rating is warranted for massive board-like edema with constant pain at rest. 38 C.F.R. § 4.104, DC 7121 (2014).

The Board has reviewed all available diagnostic codes and does not find another code under which it would be more suitable to rate the lymphedema. 

In October 2003, the Veteran stated that chronic lymphedema was the most debilitating condition she had because it required daily external pumping of the leg, wearing a pneumatic pressure gradient custom fit waist high stocking, a salt free diet, and exercise to maintain the status quo of the right leg. 

At the December 2003 contract VA examination, it was noted that the Veteran's chronic lymphedema had existed since 1978 after surgery for a lymph node dissection in her right groin area due to melanoma. On physical examination, no cervical, axillary, or inguinal adenopathy was palpated. The Veteran had trace pitting edema up to the mid-shin in the RLE, while the left lower extremity had no edema. In diagnosing the chronic lymphedema, the examiner noted the Veteran's reported swelling and pain as well as the trace pitting edema up to the mid shin. 

A November 2005 Tricare record noted swelling was been progressively worsening, especially in the evening, but there was no history of ulceration or infection of the leg. She still used a pump nightly and wore stockings during the daytime. A November 2007 Tricare note showed she ordered a replacement pump and stocking. 

On her December 2005 appeal form, she stated that the inguinal cavity area, the thigh, knee, leg and foot filled with fluids on a continual basis and worsened throughout the day. She wore a pressure gradient custom-made compression stocking during waking hours. She needed to rest her leg and elevate it higher than her heart 3 to 5 times a day. Every night she used a 3-phased lymphatic pump for 2 to 4 hours to control the fluid buildup. The lymphedema was very limiting and painful. She described having between +1 to +3 pitting edema. She had no ulcers. Although she stated she did quite well, it was disabling and limited activities. The weakness, heaviness and pain were considerable by the end of the day. The average 3 hours a night pumping provided her with relief. Her symptoms were essentially as she reported at the December 2003 examination.

In December 2008, the Veteran underwent a new VA examination for her lymphedema. She still used the compression stocking and leg pump daily prescribed by a lymphedema specialist. Lymphedema intensified after an October 2007 colectomy and again after the ileostomy take down. However, chronic lymphedema was under good control with the pump and compression stockings. Physical examination revealed no evidence of lymphadenopathy. 

September 2011 VA examination reports showed that the Veteran had never been diagnosed with a hematologic or lymphatic condition but had lymphedema as an iatrogenic side effect of lymph node dissection. In a separate DBQ, the Veteran stated that currently she experienced tenderness and lymphadenopathy. She also had: easy fatigability, shortness of breath after walking three city blocks, and weakness. She continued to wear a compression stocking and use a compression pump. She used Maxide to reduce the edema. She had leg/calf/foot cramping/pain after walking 15 minutes on level ground at 2 miles per hour. There was calf pain at rest and she felt persistent coldness in the extremities. Functional impairment was impaired, prolonged standing and walking. 

Physical examination revealed no evidence of lymphadenopathy, hepatomegaly, signs of bleeding, splenomegaly, evidence of superior vena cava syndrome or jaundice. There were no signs of anemia. Examination of the extremities was abnormal and showed 2+ non-pitting lymphedema of the right leg and thigh. Edema of the right lower extremity is 2+, and it was absent in the left lower extremity. 

A March 2012 radionuclide lymphoscintigraphy that showed impaired lymphatic migration and reduced lymphatic structures, but also some intact lymphatic flow in the RLE. There was mild moderate soft tissue dispersion or dermal retention of tracer in the lower mid portion of the right calf and in medial aspect of right ankle and right lower leg. 

In a statement received by VA in October 2012 (but dated May 2012), she stated she had chronic lymphedema swelling, continual burning pain in her whole RLE. She stated the lymphedema had worsened and submitted a VA Disability Benefits Questionnaire (DBQ) completed by her private physician (Dr. I.). 

The DBQ included findings of persistent edema/chronic lymphedema and subcutaneous induration, massive board-like edema and constant pain at rest. She didn't have varicose veins, post-phlebitic syndrome, angioneurotic edema, or erythromelalgia. Her symptoms were temporarily relieved by elevation of the extremity and compression hose. Dr. I. indicated that substitution of the limb with prosthesis was not appropriate. She had weakness/numbness of the RLE. Regarding her ability to work, Dr. I. wrote: "retired." 

Pictures submitted in November 2012 clearly show the RLE was more swollen than the left lower extremity. 

The Veteran is competent to report symptoms of lymphedema and her reports are credible. See 38 C.F.R. § 3.159(a)(2) (2014).

Prior to May 7, 2012, she did not report any of the symptoms for a rating in excess of 20 percent, and the examination and treatment records did not show such symptoms.

On May 7, 2012, lymphedema was first shown to be manifested by massive board-like edema with constant pain at rest, ulceration, or stasis pigmentation or eczema. The March 2012 diagnostic testing indicated there was some intact lymphatic flow in the RLE; however, on May 7, 2012, Dr. I. indicated there was massive board-like edema with constant pain at rest, which fulfills the requirements for a 100 percent rating under 38 C.F.R. § 4. 104, DC 7121. 

For the entire time period on appeal, the Board has considered extraschedular consideration. For exceptional cases, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be awarded. 38 C.F.R. § 3.321 (b)(1) (2013). In Thun v. Peake, 22 Vet. App. 111 (2011), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted. Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology. Id. at 115. If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

Here, the Board also finds that the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology; her complaints of edema and pain are already included in the currently assigned rating. She is assigned other ratings to compensate for neurological symptoms and scars. In any case, in the second part of the appeal period, the Veteran is being compensated at the maximum possible level. The assigned schedular evaluation is adequate. Thun, 22 Vet. App. at 115. 

RLE Peroneal Palsy

A March 1979 RO rating showed that in light of the residuals of the Veteran's cancer treatment, the RO granted service connection for right peroneal palsy with right footdrop, complete, at 40 percent from separation, under DC 8521 (paralysis of the external popliteal nerve or common peroneal nerve). In July 1981, the Veteran reentered service and VA discontinued the benefit. Of note, a July 1981 narrative summary reported that right foot drop had essentially resolved, except for residual sensory deficit. 

After the Veteran retired from service in 2003, the RO reinstated the right peroneal palsy with right foot drop at 20 percent from the date of separation (August 1, 2003) under DC 8521. 

VA benefit payments will be discontinued, if a veteran returns to active duty.  Payment, if otherwise in order, will be resumed effective the day following release from active duty if claim for recommencement of payments is received within 1 year from the date of such release: otherwise payments will be resumed effective 1 year prior to the date of receipt of a new claim. Prior determinations of service connection will not be disturbed except as provided in § 3.105 (based on clear and unmistakable error in prior decisions). Compensation will be authorized based on the degree of disability found to exist at the time the award is resumed. Disability will be evaluated on the basis of all facts, including records from the service department relating to the most recent period of active service.  38 C.F.R. § 3.654(b)(1),(2).

In October 2011, the RO code sheet inexplicably showed that the 20 percent rating was reduced to 10 percent effective September 12, 2011, and the pervious rating under DC 8521, was changed to DC 8522. Because this rating had been in effect for more than five years, and the reduction was done without consideration of 38 C.F.R. § 3.343 (2014); it was void ab initio. Kitchens v. Brown, 7 Vet. App. 320, 325 (1995). However, as the Board is increasing the disability to the highest maximum rating for the longest extent possible during the period on appeal, restoration is moot. 

DC 8521 addresses paralysis of the external popliteal or common peroneal nerve. Paralysis of the common peroneal nerve is rated as follows: a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 30 percent rating is warranted for severe incomplete paralysis; and a 40 percent rating is warranted for complete paralysis, resulting in foot drop and slight droop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes, abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes. 38 C.F.R. § 4.124a, DCs 8521 (2014). 

The musculocutaneous nerve or superficial peroneal nerve is rated under DC 8522. This rating states that incomplete paralysis that is mild is noncompensable, moderate is 10 percent disabling and severe is 20 percent disabling. Complete paralysis, manifesting by weakened eversion of the foot, is rated at 30 percent. 38 C.F.R. § 4.124a, DCs 8522 (2014). 

In her September 2003 claim, the Veteran stated she had right foot drop, weakness, and peroneal nerve palsy or nerve damage of the right leg. She stated there was nerve damage to the thigh/knee/foot/toes as a result of her cancer surgery. On her December 2005 appeal form, she stated she her initial VA examination was inadequate as the doctor did not conduct a nerve conduction study (NCS) on the right leg. The doctor used a pin to determine nerve damage and did not ask what limitations she had as to peroneal nerve palsy. She stated that VA recently found she needed a walking brace to prevent foot drop. She had an EMG at VA in May 2005. Her right leg was weak, slow, less coordinated, and sluggish. 

At the December 2003 contract VA examination, it was noted that as a result of her melanoma treatment, she developed right foot soreness and had a paralyzed right common peroneal nerve. She developed peroneal nerve paralysis with right foot-drop. However, over the years she regained most of the strength but still her right foot dorsiflexors were weak, which was associated with some tingling and numbness, abnormal sensation, pain all the time, and weakness. Symptoms were constant. The examiner noted: "She is unable to have vigorous sleep, exercise, run, etc." 

The Veteran was noted to have mild decline in light touch and pinprick sensation in the territory of right common peroneal nerve. There was mild decline in the right foot dorsiflexor to +4/5. The left foot was normal. Knee and ankle deep tendon reflexes were 2+ bilaterally. The diagnosis was right peroneal nerve paresis. Subjective factors were complaints of numbness, tingling sensation, and weakness. Objective factors were mild weakness on right foot dorsiflexor and mild decline in light touch and pinprick sensation over the territory of right common peroneal nerve. 

The December 2003 addendum noted that for the right ankle, range of motion was additionally affected by mild weakness on dorsiflexion of 15° through to 20°degrees and plantar flexion of 30° through to 45°, but no lack of endurance, incoordination, fatigue, or pain was detected. The weight bearing alignment of the Achilles tendon was good. Mobility of the ankles and feet was good, bilaterally. 

A September 2004 VA history and physical examination showed chronic right leg pain and paresthesia (loss of strength of the 2nd right toe). In May 2005 VA, a record showed the Veteran again complained of burning paresthesias in the RLE. It was noted there was some impaired sensation. Abnormal EMG study findings in the right lower limb showed chronic neuropathic findings (signs of re-innervation) limited to the distribution of the deep peroneal nerve, which is consistent with the Veteran's history of prior peroneal nerve palsy. The superficial peroneal branch showed no evidence of active or previous denervation. In addition, there was no evidence of deinnervation in other muscles of the L4-5 myotomes, which excluded radiculopathy at this time.

In August, the Veteran attended a VA rehabilitation appointment. She stated she noticed foot drop in the morning and has had foot fracture previously. She stated she has used a metal brace in the past. At the appointment, her gait was normal without an assisted device. She was sent to brace clinic to get brace for foot drop. In an addendum, the attending physician noted the right foot relative foot drop that on manual testing has at least a 4/5 strength but may fail to clear the ground when she was just out of bed or had been walking for long distances (the melanoma resection scar area is just below the fibular head with skin adhesion to the bone just where the nerve crosses the fibular neck). The clinician commented: "We cannot exclude some radicular contribution to the problem, although the 5/18/05 EMG failed to show abnormalities outside the chronic changes in the peroneal nerve distribution." 

A VA brace clinic record showed the Veteran had paresthesias, but denied gross sensory loss. She admitted to getting tired with prolonged activity, which was why the brace was recommended. She had slight motor deficit and no gross sensory deficits to light touch or pin prick. It was noted that deficits would be more prolonged when she was fatigued. 

In September 2007, a VA rehabilitation neurology inspection showed motor deficit of subtle 5-/5 strength throughout RLE, most noticeable at dorsiflexors. There was also a sensory deficit of hyperestheia at the melanoma excision site, otherwise decreased light touch in a patchy non-dermatomal pattern of the RLE. Physical therapy was recommended. 

At the December 2008 contract examination, the Veteran complained of she has recurrent stiffness and numbness in her right foot with recurrent pain in her right foot toes, right leg, right calf, and right thigh. Pain was described as aching and cramping on a scale of 1-10 at a pain level of 7. Pain was exacerbated with physical activity. Posture and gait were normal. 

Neurologically, the lower extremities showed: motor function within normal limits; sensory function with decreased sensation to pinprick in a scattered fashion throughout the superficial peroneal nerve dermatome on the right; and 2+ reflexes in the patella and Achilles. Motor power was 5/5 in all muscle groups in the upper and lower extremities. The examiner then stated the condition was "quiescent." 

However, in an addendum, the examiner noted that neurological examination revealed decreased sensation to pinprick throughout the superficial peroneal nerve dermatome on the right. At the time of the exam, the right peroneal palsy was resolved. The peroneal palsy referred to motor function, and upon examination motor function was normal. The examiner surmised the Veteran was able to rehabilitate motor function after her cancer surgery. But she had residuals of decreased sensory function as a result of the peroneal palsy. Right foot drop resolved and bilateral ankle range of motion was normal as well. 

A September 2010 VA chiropractor record showed the Veteran denied extremity numbness, paresthesia or falls. The lower extremities were symmetrical bilaterally with no atrophy, erythema or edema. 

In September 2011, the Veteran attended another contract VA examination. Due to nerve disease, there was tingling and numbness (severity level is 6), pain (severity level is 7), anesthesia (severity level is 6), weakness of the affected parts (severity level is 5) and paralysis of the affected parts (severity level is 7). There was no abnormal sensation. The symptoms described occurred constantly. 

The claimant reported the following overall functional impairment(s): being weaker, slower, less coordinated, heavier, sluggish, two toes on the right foot not functioning and pain. Knee and ankle joint range of motion was completely normal. Examination of the right lower peripheral pulses revealed a femoral pulse 2+, popliteal pulse 2+, dorsalis pedis pulse 2+ and posterior tibial pulse 2+. Motor function was abnormal with findings of strength of 4 in right foot/ankle dorsiflexion. The right sensory function for the superficial peroneal nerve was decreased based on the modality of the pinprick and touch. 

The examiner stated, in regard to the right superficial peroneal, the peripheral nerve examination revealed paralysis. He went on to state there was also "no paralysis." There was motor dysfunction demonstrated by diminished strength in the right foot/ankle dorsiflexion. Motor power was 4. There was sensory dysfunction demonstrated by diminished sensory responses on dorsolateral right foot and ankle. 

Here, the Board finds that the evidence conflicts regarding whether the involvement is of the common peroneal nerve or the superficial peroneal. While it is clear from the evidence that there is not complete paralysis of the right foot all the time, there is periodic foot drop and other symptoms, as described above, that fit the 40 percent rating. This rating is granted.

Prior to May 7, 2012, the 40 percent rating would be permissibly in effect. However, after that point, the amputation rule would prevent further rating of disabilities below the knee and the entire RLE. See 38 C.F.R. § 4.68. As a result, the Board finds no further staged ratings are warranted. Hart, 21 Vet. App. 505.

As for extraschedular consideration, the Board finds that the schedular rating criteria reasonably describe the Veteran's neurologic disability level and symptomatology; her complaints of paralysis, footdrop, weakness and numbness (anesthesia) are already included in the currently assigned rating. She is assigned other ratings to compensate for edema symptoms and scars. In any case, the Veteran is being compensated at the maximum possible level for the entire appeal period. The assigned schedular evaluation is adequate. Thun, 22 Vet. App. at 115. 

Right Groin and Right Buttock Scars

Effective October 23, 2008, during the pendency of this appeal, some of the rating criteria for skin disease were changed. See 38 C.F.R. § 4.118, DC 7800 (2007); 38 C.F.R. § 4.118, DC 7800 (2014). The amended regulations, however, are only applicable to claims received on or after October 23, 2008, or where a claimant requests readjudication under the new criteria. See 73 Fed. Reg. 54,708 (September 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800-05 (2014)). In the present case, VA received the Veteran's claim in September 2003 and there has been no request for consideration under the revised criteria. 

Under DC 7801, scars, other than head, face, or neck, that are deep or that cause limited motion are rated as follows: area or areas exceeding 144 square inches (929 sq.cm.) are rated as 40 percent disabling; area or areas exceeding 72 square inches (465 sq. cm.) are rated at 30 percent disabling; area or areas exceeding 12 square inches (77 sq. cm.) are rated as 20 percent disabling; area or areas exceeding 6 square inches (39 sq. cm.) are rated as 10 percent disabling. 38 C.F.R. § 4.118, DC 7801. 

Note (1) states that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25. Note (2) states that a deep scar is one associated with underlying soft tissue damage. 

Under DC 7802, scars, other than head, face, or neck, that are superficial and that do not cause limited motion are rated as follows: area or areas of 144 square inches (299 sq. cm.) or greater are 10 percent disabling. Notes (1) and (2) are the same as in DC 7801. 

Under DC 7803, scars that are superficial and unstable are rated as 10 percent disabling. Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (2) states that a superficial scar is one not associated with underlying soft tissue damage. 

Scars that are superficial and painful on examination are rated as 10 percent disabling under DC 7804. Note (1) is the same as in DC 7803. Note (2) states that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation. (See § 4.68, the amputation rule.) 

Otherwise, DC 7805 directs that scars are to be rated on limitation of function of affected part. 

On her December 2005 appeal form the Veteran stated that her groin scar "exposes the peroneal nerve behind the knee" and if touched it caused immediate foot drop/fall; it was painful. The right groin scar was tender to touch while moving. The scar "sweats" in the summer and gets very cold in the winter. This was exacerbated by the pressure stocking she must wear to control the lymphedema. 

At most of the VA examinations, the focus was on the melanoma scar in the calf area. In December 2008, the examiner described a diagonal scar in the right groin measuring 22 cm x 0.2 cm. The scar in the right groin was level and nontender. There was no disfigurement, ulceration, adherence, instability, inflammation, edema, tissue loss, keloid, hyperpigmentation, abnormal texture, or limitation of motion. The scar was slightly hypopigmented over six square inches. 

The right buttock scar was described as a rectangular and secondary to skin graft procedure measuring 10 cm wide x 14 vertical. The scar was level and nontender with disfigurement. There was no ulceration, adherence, instability, inflammation, edema, tissue loss, keloid, or hyperpigmentation. There was abnormal texture with hypopigmentation over six square inches. There were no facial scars. 

Because the right buttock scar is nontender and is not shown to otherwise warrant a compensable rating; the evidence is against the grant of a compensable rating for that disability.  A 10 percent rating is warranted for the right groin scar, as the Veteran stated it was painful (especially when she wore the compression hose for lymphedema). As the buttock scar was not described as painful or found to be tender, a compensable rating cannot be granted.

As for extraschedular consideration, the Board finds that the schedular rating criteria reasonably describe the Veteran's scars and symptomatology; her complaints are already included in the currently assigned rating. She is assigned other ratings to compensate for edema and nerve symptoms. The assigned schedular evaluation is adequate. Thun, 22 Vet. App. at 115. 

Right Calf Scar and Right Foot Disability

At the September 2011, examination, the right calf scar was found cover 80 square cm.  It was not painful on examination, but was deep with underlying tissue damage.  

The right foot scar was 4 cm. by .3 cm.  It was not painful on examination and was superficial with no underlying tissue damage.  Because it is superficial and not otherwise symptomatic, the right foot scar does not meet the criteria for a compensable rating.  On examinations the Veteran has been shown to have undergone a bunionectiomy in 2005.  She has been shown to have hallux valgus.  The rating schedule provides a maximum 10 percent rating for that disability.  In addition VA policy it to award the minimum compensable rating for actually painful joints.  38 C.F.R. § 4.59.  Given these considerations, a 10 percent rating is warranted for the right foot disability.  There is no additional disability that would warrant a higher rating on the basis of other DCs pertaining to the foot, such as DC 5276, pertaining to flatfoot.

The calf scar meets the criteria for a 30 percent rating under both the old and new versions of DC 7801.  It does not meet or approximate the area specified for a 40 percent rating under that disability.

As for extraschedular consideration, the Board finds that the schedular rating criteria reasonably describe the Veteran's right calf and foot disabilities; her complaints are already included in the currently assigned ratings. She is assigned other ratings to compensate for edema and nerve symptoms. The assigned schedular evaluation is adequate. Thun, 22 Vet. App. at 115. 

All Disabilities Combined

Finally, the Board notes that under Johnson v. McDonald, No. 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. The Court described the combined extraschedular rating as a "gap filler" between the schedular rating and a total rating.  In this case the Veteran is in receipt of a total rating for the entire period on appeal.

This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. As explained above, all symptoms are accounted for in the schedule. Extraschedular consideration for all disabilities combined for the disabilities on appeal is not warranted. 



Service connection for Fibrocystic Breast Disease

A current disability of fibrocystic breast disease was established in the December 2003 VA examination report and by the many records that show treatment for benign findings upon biopsy (see, for example, September 2004 VA history and physical examination record, November 2008 VA record reporting post-biopsy). Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Benign neoplasms of the gynecological system or breast are a disability under 38 C.F.R. § 4.116, DC 7628. 

While fibrocystic breast disease was first diagnosed during the period the Veteran was on the TDRL in October 1979, this occurred so close in time to when she was in service that Board finds an in-service injury was demonstrated. See 38 U.S.C.A. § 1154(a) (West 2002); Shedden, 381 F.3d at 1167. As the time the Veteran separated and was put on the TDRL, she was pregnant and being treated for cancer. (See November 1978 narrative summary.) She also had biopsies and a neoplasm finding during her second period of service (see June 1982 tissue examination records, July 1989 mammogram, and November 2001 service treatment record). As a result, it is at least as likely as not that the fibrocystic breast disease is related to active service. Shedden, 381 F.3d at 1167. 

Resolving reasonable doubt in the Veteran's favor, service connection fibrocystic breast disease is granted. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014). 

TDIU

VA will grant a TDIU when the evidence shows that a veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014). 

In her September 2003 claim, the Veteran stated she could work with her disabilities and was not receiving SSA disability benefits. However, on her December 6, 2005 appeal form, she stated that she had not been able to seek or obtain employment because of limitations mostly involving her lymphedema and right peroneal nerve palsy. This limited her ability to seek employment. In September 2012, she was rejected for employment at federal agency due to her multiple medical problems. In October 2012, she stated she was denied vocational rehabilitation by VA. 

For the entire period on appeal, the Veteran meets the percentage criteria for TDIU under 38 C.F.R. § 4.16(a), as the combination of her disabilities affect the RLE. Given her limitations, particularly in regard to the lymphedema which is detailed above, the Board finds a TDIU is warranted, from August 1, 2003 to May 7, 2012, when the 100 percent schedular rating became effective.  Cf. Bradley v. Peake, 22 Vet. App. 280 (2008) (a TDIU may be warranted where there is no "duplicate counting of disabilities"). In this case the lymphedema is part of the basis for the TDIU and the 100 percent rating.

Amputation Rule

The amputation rule prohibits combined ratings for disabilities of an extremity that would be in excess of those awarded for amputation at the site of election.  38 C.F.R. § 4.68 (2014).  The rule is located in the part of the rating schedule pertaining to musculoskeletal ratings and it is apparent that it would not apply to ratings pertaining to other systems in an extremity.  For instance the rating schedule provides for an 80 percent rating for complete paralysis of the sciatic nerve manifested by symptoms below the knee.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).  This is far in excess for the rating for a below the knee amputation.  38 C.F.R. § 4.71a, Diagnostic Codes 5162-5165 (2014).  The 100 percent rating for post phlebitic syndrome also provides for schedular ratings that are in excess of ratings for amputation.  38 C.F.R. § 4.71a, DC 5160 (2014).


+
						(CONTINUED ON NEXT PAGE)
ORDER

Prior to May 7, 2012, an initial rating in excess of 20 percent for chronic lymphedema is denied. 

Since May 7, 2012, a 100 percent rating for chronic lymphedema is awarded. 

A 40 percent rating for RLE peroneal palsy is granted, effective the date of service connection. 

A 30 percent rating for a right calf scar is granted, effective the date of service connection. 

A 10 percent rating for the right groin scar is granted, effective the date of service connection. 

A 10percent rating for the right foot disability is granted, effective the date of service connection. 

A compensable rating for a right buttock scar is denied. 

Service connection for fibrocystic breast disease is granted. 

A TDIU is granted, effective from August 1, 2003 to May 7, 2012. 


REMAND

At the September 2011 VA spine examination, the Veteran reported flare ups. An opinion as to whether there was additional limitation of motion due to flare ups or any other noted functional impairment (i.e., weakened movement, excess fatigability, incoordination, or pain) is needed; this opinion is to be expressed in terms of the degree of additional range-of- motion loss if possible. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Regarding the CTS claims, the Veteran sent in a December 2005 authorization and consent form for records from Dr. Nicholas Halikis' office. A note in the file states these records were in the file. However, the Veteran reported CTS surgery in 2004 and 2005; she stated in her December 2005 appeal that VA never contacted Dr. Halikis' office as she called to see if they sent the records and the Board finds only two of Dr. Halikis' records from January 2004 in the file. Compliance with 38 C.F.R. § 3.159(c)(1) is requested. 

Accordingly, the case is REMANDED for the following action:

1. First, associate updated VA treatment records with file. 

2. After updated VA treatment records are associated with the file, schedule the Veteran for a new VA examination to evaluate the severity of her lumbar degenerative disc disease. The claims folder should be made available for the examiner to review. 

An answer to the following questions should be provided. 

* Is there any additional range of motion lost due to flare ups? If so, please estimate this amount, expressed in degrees of lost motion. The Veteran is competent to report limitation during flare-ups.
* Is there any additional range of motion lost due to any other noted functional impairment (i.e. weakened movement, excess fatigability, incoordination, or pain)? If so, please estimate this amount, expressed in degrees of lost motion. 

If this information cannot be provided without resorting to speculation, the examiner should give a reason why the needed information cannot be provided.

3. Request all records for the Veteran from Dr. Nicholas Halikis' office. If unavailable, document this fact in the file and provide notice to the Veteran. 

4. If any benefit for which a sufficient substantive appeal has been submitted remains denied, issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


